 

Payment Agreement

 

STATE OF TEXAS

 

COMPTROLLER OF PUBLIC ACCOUNTS

 

PAYMENT AGREEMENT

 

  DGSE Corporation     17521848246   Taxpayer Name     Taxpayer’s Number      
  11311 Reeder Rd.     Dallas,Texas 75229-3408   Street Address     City State
Zip Code             7/11/2014       Date of Agreement

 

The above named taxpayer agrees that the following delinquent Sales & Use taxes,
penalties and interest are owed and will be paid according to the following
terms:

 

Tax  $800,397,12  Penalty  $80,039.72  Interest  $239,922.23  Amt Due 
$1,120,359.07  Down Payment  $325,000.00  Total Amount Due  $795,359.07 

 

This liability is for the period 03/01/06 through 11/30/09.

 

TERMS OF AGREEMENT:

 

In consideration of the mutual promises and agreements contained herein, and to
provide for the collection of the amounts identified above, the parties agree to
the following terms:

 

1.Taxpayer shall pay $47,000.00 on or before the 15th day of each month,
beginning on August 15 , 2014, and continuing on the 15th day of each month
thereafter until the entire tax liability, including penalties and all accrued
interest are paid in full.

 

2.Additional statutory penalties and/ or interest will accrue on the unpaid tax
balance and must be paid as part of this agreement.

 

 

 

 

Payment Agreement

 

3.Upon default of any of the terms of this agreement, the Comptroller may
collect the amounts due from the taxpayer by any method allowed by Chapter 111,
Tax Code, or any other applicable law. No notice of default is required to be
given to any party prior to taking such collection action.

 

4.No State tax lien currently on record, or hereafter filed, will be released
until all taxes, penalties and interest due under this agreement or on this
account are paid in full.

 

5.All payments shall be made in the form of cash, certified check or money order
payable to the Comptroller of Public Accounts. All payments shall be directed to
the attention of Texas Comptroller 9221 LBJ Freeway Dallas, Texas 75243-3429 and
must be physically received or postmarked on the date that they are due.

 

6.The Statute of Limitations for collecting any amounts due herein is extended
for the duration of this agreement and that no further written extensions of the
limitations period need be executed by the parties. This extension of the
Statute of Limitations for collection does not extend the period for refunds or
assessment.

 

7.The parties have read this agreement carefully and have been given the
opportunity to consult with legal counsel prior to its execution.

 

8.The individuals executing this agreement on behalf of the parties all
expressly represent that they have full legal capacity and authority to enter
into this agreement on behalf of the named party.

 

9.This agreement sets forth the entire understanding of the parties with respect
to this matter. It may not be amended or modified without mutual consent of both
parties. The parties expressly agree that the remedies provided to the
Comptroller are cumulative, and are in addition to, and not in lieu of any
remedies available to the Comptroller under the Texas Tax Code.

 

10.Jurisdiction of and venue for enforcement and interpretation of this
agreement shall lie exclusively with the district courts of Travis County,
Texas. The parties agree that any suit brought with respect to this agreement or
its enforcement must be heard in the district courts of Travis County, Texas and
in no other jurisdiction or forum.

 

11.The taxpayer must file and pay in full all current and future tax reports or
returns with the Comptroller as required by law.

 

12.This Payment Agreement is not binding and effective until and unless it is
signed and approved by an authorized Comptroller Representative.

 

13.Notices generated as the result of a delinquency shall continue to be mailed
during the course of the payment agreement regardless of any special conditions
indicated.

 

SPECIAL CONDITIONS:

1) Installment payments may be made electronically.

 

 

 

 

Payment Agreement

 

2) The Comptroller agrees to waive the 10% determination penalty

 

3) The length of this agreement is 18 months

 

Sign

here:

   

Sign

here:

    Taxpayer     Comptroller’s Representative   Title:
___________________________________                 Sign         here:          
Taxpayer         Title: ___________________________________      

 

 

 

